 253301 NLRB No. 36AMERICAN CYANAMID CO.1The Respondent has requested oral argument. The request is denied as therecord, exceptions, and briefs adequately present the issues and the positions
of the parties.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.We also find without merit the Respondent's allegations of bias and preju-dice on the part of the judge. On our full consideration of the record, we find
no evidence that the judge prejudged the case, made prejudicial rulings, or
demonstrated bias in his analysis or discussion of the evidence.3251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983).4After his initial reluctance to take the quizzes, O'Donnell agreed to take,and in fact took, the quizzes beginning in July 1988.5The Respondent also relied on O'Donnell's last performance review. Thisperformance review was for 1986 and was dated February 1987. We have ex-
amined this document and find that it offers no support for the Respondent'sdefense. The performance review shows that O'Donnell was rated as meeting
or exceeding the requirements for his position on most categories reviewed,
as needing improvement in a few categories. It states that O'Donnell's work
represented ``a level of quality performance expected.'' We therefore conclude
that O'Donnell was a satisfactory employee during the period under review.
Further, contrary to any contention by the Respondent that O'Donnell was ter-ContinuedAmerican Cyanamid Company and Frank X.O'Donnell. Case 22±CA±16456January 18, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn May 25, 1990, Administrative Law Judge JamesF. Morton issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, and the
Charging Party filed a brief in response and in support
of the judge's decision.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.The complaint alleged and the judge found thatCharging Party O'Donnell was discharged in violation
of Section 8(a)(1) of the Act because he had engaged
in protected concerted activities. The Respondent
excepts to the judge's finding and asserts that
O'Donnell, who was a pilot for the Respondent, was
discharged, inter alia, for insubordination and failure to
specify alternative landing fields in his flight plans.In Wright Line,3the Board set forth its test of causa-tion for cases alleging violations of the Act that turn
on employer motive. First, the General Counsel must
make a prima facie showing sufficient to support the
inference that protected conduct was a motivating fac-
tor in the employer's decision. Once this is established,
the burden shifts to the employer to demonstrate that
the same action would have taken place even in the
absence of the protected conduct.The judge found, and we agree, that the GeneralCounsel established a prima facie case. Charging Party
O'Donnell had been the key spokesperson for the Re-
spondent's line pilots at meetings with the Respond-
ent's management regarding various terms and condi-
tions of employment. The Respondent's officials ex-pressed annoyance at O'Donnell's participation as wellas at the pilots' concerted action. O'Donnell was dis-
charged a week after the last meeting between the pi-
lots and management. He was told that he was being
discharged because he did not agree with the way the
Respondent ran its operation. Thus, the timing and cir-
cumstances of O'Donnell's discharge warrant an infer-
ence that O'Donnell's protected concerted activity was
a motivating factor in the Respondent's decision to
discharge him.Having examined the Respondent's defense, thejudge concluded that the evidence proffered by the Re-
spondent did not establish that O'Donnell would have
been discharged in the absence of his protected activ-
ity. We agree.The Respondent offered various reasons forO'Donnell's discharge on February 10, 1989. Its Di-
rector of Flight Operations Denny, who had made the
decision to terminate O'Donnell, testified that
O'Donnell was discharged because of insubordination
and that the ``final straw'' was its discovery, in Feb-
ruary 1989, of deficiencies in three of O'Donnell's
flight plans for December 1988. Denny also testified
that O'Donnell was insubordinate when he refused to
take quizzes that the Respondent required of all pilots,
and to minor incidents of insubordination since then.
The issue regarding the quizzes was resolved, however,
7 months before O'Donnell's termination4and Dennydid not elaborate regarding the minor insubordination.
The Respondent argues that O'Donnell for years had
failed to designate an alternative airport on his flight
plans and that this had been specifically discussed with
him many times. Assuming for the sake of argument
that the failure to designate alternative airports was an
ongoing problem, we note that it was one that the Re-
spondent had tolerated for years. The Respondent has
not explained why this alleged failing had suddenly be-
come the basis for O'Donnell's discharge.The Respondent also relied on other problems withO'Donnell. Its major complaints were that O'Donnell
had improperly started a jet engine and taxied from a
hanger in December 1985, that O'Donnell had improp-
erly handled a flameout in 1984, and that O'Donnell,
as a passenger, had changed his travel arrangements
without authorization while on company business in
1985. These isolated incidents, however, occurred sev-
eral years prior to O'Donnell's discharge and do not
now furnish a persuasive basis for the discharge.5 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
minated because of safety concerns, the performance review shows that oneof O'Donnell's strengths was his active promotion of safe conditions and pro-
cedures.6The Respondent placed in evidence memoranda from O'Donnell's per-sonnel file regarding certain incidents that the Respondent claimed formed a
basis for O'Donnell's discharge. The judge stated that none of these memo-
randa had ever been shown to O'Donnell. The record reveals that, contrary
to the judge, some of these memoranda had been shown to O'Donnell and that
the incidents recorded in the memoranda had been discussed with O'Donnell.
As the memoranda contained no warnings that O'Donnell's actions were sub-
jecting him to discipline, we find that the Respondent's showing them to
O'Donnell is of little import.7See J. J. Cassone Bakery, 288 NLRB 406, 410 (1988) (an employer's as-serted legitimate reason for termination of an employee, tardiness, was rejected
because, inter alia, the employer had tolerated the employee's pattern of arriv-
ing late over a long period of time without imposing any disciplinary action
until the employee engaged in union activity).8The Respondent presented testimony that it had discharged two other pilotsfor ``poor performance,'' one before and one after O'Donnell's termination.
The record does not reveal what the Respondent considered to be poor per-
formance in those two cases. Further, the Respondent did not present any evi-
dence that other pilots had been terminated for failure to list alternative land-
ing fields.There is no evidence that O'Donnell was warnedthat his actions were jeopardizing his employment, ex-
cept in regard to his refusal to take the quizzes.6Su-pervisor Denny testified that although the Respondent
did not have any set disciplinary procedure, the Re-
spondent in the past had suspended employees without
pay as a disciplinary procedure. Denny admitted that
he had never suspended O'Donnell because of
O'Donnell's alleged deficiencies.Thus, in alleging that O'Donnell was discharged forlegitimate reasons the Respondent relies on incidents
that were stale at the time of discharge, and behavior
that had been tolerated for a prolonged period of
timeÐuntil O'Donnell engaged in protected activity.7The Respondent failed to establish that other line pilots
had been discharged for similar deficiencies.8Wetherefore find, in agreement with the judge, that the
Respondent has not carried its burden of demonstrating
that O'Donnell would have been discharged in the ab-
sence of his protected activity.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, American Cyanamid Com-
pany, Teterboro, New Jersey, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Renee I. Crain, Esq., for the General Counsel.Gerald Clendenny, Esq., for the Respondent.Harry Greenberg, Esq. (Solomon, Richman, Greenberg &Stein, P.C.), of Lake Success, New York, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Frank X. O'Donnell was discharged in
violation of Section 8(a)(1) of the Act by Auxiliary Carriers
Inc., a wholly owned subsidiary of American Cyanamid
Company (Respondent) because he had concertedly com-
plained to Respondent concerning wages, hours, and working
conditions. Respondent contends that O'Donnell was dis-
charged for insubordination and unsatisfactory work perform-
ance.The hearing was held in Newark, New Jersey, on Decem-ber 11 and 12, 1989. On the entire record, including my ob-
servation of the demeanor of the witnesses, and after due
consideration of the briefs filed by counsel for the General
Counsel, for O'Donnell, and for the Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe pleadings establish, and I find, that Respondent is acorporation engaged in the business of manufacturing chem-
ical products and that, in its operations annually, it meets the
Board's nonretail standard for asserting jurisdiction.II. THEALLEGEDUNFAIRLABORPRACTICES
Respondent operates, through a wholly owned subsidiary,an air transportation service used by its corporate executives
and on charters. Its planes are based at Teterboro airport in
New Jersey. In late 1988 and early 1989, it had 12 line pilots
and 2 pilots who were supervisors.The Charging Party, Frank X. O'Donnell, was one of themore senior pilots. He had been working for Respondent
since 1981 and, by late 1988, he was qualified to fly, and
did fly, all types of aircraft that Respondent had.On December 28, 1988, O'Donnell was at the house ofVaughn Crawford, another pilot. There were about eight pi-
lots present then. They were there to discuss among them-
selves various matters, involving their work as pilots, with
which they were dissatisfied. They discussed the fact that
Respondent had hired several new pilots and paid them more
than some of the experienced pilots. There were other con-
cerns. They had scheduled that meeting in preparation for the
monthly meeting that was to be held on December 30 with
their supervisors. At the conclusion of the December 28
meeting, the pilots chose O'Donnell to be their spokesperson.
The pilots had never previously held a meeting among them-
selves to discuss their concerns about working conditions.On December 30, 1988, Respondent's director of flightoperations, John Delmar Denny, and its chief pilot, Jack Ely
Kemper, met with all the pilots at its facility in Teterboro
airport. The first part of the meeting was taken up with a dis-
cussion of operational procedures. The meeting was then
opened up for general discussion. At that point, O'Donnell
stated that the pilots had met among themselves and had des-
ignated him to be the spokesperson. He touched upon a num-
ber of itemsÐincluding charter work, reduction of paper-
work, vacation leaves, and morale. At one point, Denny told
him that he was doing a lot of talking. O'Donnell did not 255AMERICAN CYANAMID CO.10Respondent's counsel, while questioning Denny, stated that the secondmeeting of the pilots with Denny and Kemper, took place on January 3. I ac-
cept instead the timeframe given in O'Donnell's account as it was not volun-
teered to him.2If the Board concludes otherwise, I would accept the accounts ofO'Donnell and Calabrese.3Another of its witnesses was asked a leading question as to that matter.I give the answer to that question no weight. Respondent's fourth witness,
chief pilot Kemper, testified that Wilson had said that there is a possibility
that someone may be hired in at a higher salary.4Incidentally, those pilots got raises in May 1989.bring up the subject of salaries. That subject was not men-tioned at that meeting. The meeting ended with the under-
standing that the discussion of the pilots' concerns would re-
sume at another meeting.On January 27, 1989, most of the pilots met at VaughnCrawford's house to go over the topics to be presented to
Denny and Kemper. Within a few days thereafter1they con-vened briefly at a restaurant in Teterboro, New Jersey. One
of the pilots, Michael Calabrese, had prepared a written
agenda of topics. Each pilot was given at least one of those
topics to talk about at a meeting set with Respondent later
that day.All the pilots were present that afternoon at Teterboro air-port for the meeting with Denny and Kemper. It began with
the usual discussion by Denny and Kemper about operational
matters and then it was opened for other topics. The pilots
presented their respective subjects. Their agenda consisted of
requests for answers as to Respondent's holiday policy, com-
pensation for charter flights on days off, sick days, evalua-
tion forms, ``Paper Trail,'' meal allowance policies, the pol-
icy whereby Denny or Kemper fly overseas instead of oneof the line pilots, the high turnover of pilots in Respondent's
employ, salary disparity, and miscellaneous items. The meet-
ing lasted 6 or 7 hours, much longer than the usual oper-
ational meeting and, as it progressed, it became argumen-
tative and the voices of the participants got louder. Denny,
toward its end, asked the pilots if they wanted Respondent's
director of headquarters services, William Wilson, to come
down to talk with them. The pilots all responded as a chorus
and in the affirmative.On February 3, 1989, all the pilots were at Respondent'sfacility in Teterboro airport to meet with Wilson, Denny, and
Kemper. Shortly after the meeting began, the salary issue
was brought up. The discussion became strained. Wilson, at
one point, stated that the pilots were talking as if this was
a union shop. O'Donnell and Calabrese testified that Wilson
also said that this was not a union shop and never will be.
Wilson testified that he said that this was not a union shop.
It is not necessary, in my view, to determine which account
is correct.2O'Donnell and Calabrese testified that Wilson also stated,with respect to the pilots' complaints as to the fact that new
pilots were earning more than some of the experienced pi-
lots, that maybe he ought to fire someone with a higher sal-
ary and hire somebody with a lower salary. Two of Respond-
ent's witnesses testified that Wilson said that maybe he
ought to fire all the pilots and hire them back with a higher
salary.3I credit the accounts of O'Donnell and Calabrese asfiring a higher earning pilot was a way, albeit Draconian, of
Wilson's finding room in his budget to give the lesser paid
experienced pilots raises.4Toward the end of the meeting, O'Donnell questionedWilson about Respondent's corporate philosophy and ob-
served that other manufacturing companies have less pilot
turnover.The meeting was tense. The salary issue was still not re-solved when it ended.O'Donnell was not scheduled to work on February 4. Heworked on February 5 and then was scheduled to be on leave
until February 10.O'Donnell testified as follows respecting the next develop-ment. On February 7 or 8 He received a telephone call at
home from Denny telling him that his February 10 assign-
ment was off and asking him to meet for lunch on February
10. O'Donnell accepted. On February 10, they had a drink
and lunch during which they discussed certain matters of in-
terest, including some of the items referred to above. After
lunch had been served, Denny stated that it was over, that,
as of that day, O'Donnell was terminated. Denny said that
he felt bad about it but that O'Donnell should have no trou-
ble finding work because of his qualifications. Denny also
stated that O'Donnell was being terminated because he was
not in agreement on how the operation is run.Denny's account about his meeting on February 10 withO'Donnell is as follows. He called O'Donnell on February
9 and told him then that Kemper had gone back through
records and ``still found discrepancies regarding the selection
of an alternate ...'' (The rest of the quote is confusing and

apparently relates to some requirement that pilots are to
specify alternate landing fields on certain flight plan forms).
At the luncheon on February 10, he and O'Donnell discussed
various subjects. He told O'Donnell that ``the biggest prob-
lem in the flight department or one of the problems was
(O'Donnell's) performance ... and a continual violation of

this specific item on the flight planning as well as his insub-
ordination.'' He told O'Donnell that his employment was ter-
minated, effective February 10.I credit O'Donnell's account. It is more probable thatDenny arranged to meet O'Donnell at lunch and to have a
drink with him as a way of telling him as gently as he could
that he was discharged. Denny's account is not persuasive as
it seems unlikely that he would ask O'Donnell to lunch to
tell him that he was the biggest problem in the flight depart-
ment.O'Donnell had an employment agreement with Respondentwhich, inter alia, provided that it could be terminated by ei-
ther party on 30 days' notice which shall be in writing. On
March 1, 1989, Respondent wrote O'Donnell that his em-
ployment was terminated effective February 10 and that he
will receive 1 month's pay in lieu of contract notice.The credited evidence establishes that O'Donnell had beenthe key spokesperson for the pilots with Respondent's offi-
cials regarding a broad array of subjects pertaining to their
hours of work and other terms and conditions of employ-
ment. These matters were received by Respondent in the
course of tense, argumentative sessions at which Respondent
indicated its annoyance with O'Donnell's extensive participa-
tion and with the idea that the pilots were acting in concert.
O'Donnell was summonily discharged very soon after the
last session and told that he was discharged because he did
not agree with Respondent as to how it ran the operation. I
find, based on the above and the entire record, that the Gen-
eral Counsel had established a prima facie case that 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.O'Donnell was discharged because he had engaged in con-certed activities with other pilots which were protected by
the Act. See Clark & Wilkins Industries, 290 NLRB 106(1988). It is now well settled that the burden of proof shifted
to Respondent to demonstrate that it would have, absent
O'Donnell's having engaged in protected activities under the
Act, still discharged him. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1981), approved in NLRB v. Transportation Man-agement Corp., 462 U.S. 333 (1983).Respondent presented the following evidence to support itscontentions.In early 1988, one of the pilots (Calabrese) suggested toKemper that monthly quizzes be given to the pilots to keep
them up-to-date on various procedures. Kemper adopted the
suggestion and distributed written quizzes. They were not
graded or used for any personnel reasons and took little time
to complete. All the pilots answered the quizzes except
O'Donnell who balked at more paperwork. Kemper prevailed
on him to complete the quizzes by telling him to calm down
and not to jeopardize his job. O'Donnell completed all the
quizzes in July 1988.Respondent placed in evidence several file memorandums,none which had ever been shown to O'Donnell. One referred
to an incident that had taken place on December 17, 1985,
in Quincy, Illinois. O'Donnell then had taxied his plane
under power from a hanger. O'Donnell explained that towing
equipment was not available and he had to leave then with
his passengers before an ice storm was due to arrive.The second memorandum, dated April 10, 1985, noted thatO'Donnell had stopped over in Chicago as a passenger on
a commercial flight instead of proceeding directly to
Teterboro.Another of these memorandums, one dated January 4,1987, concerned O'Donnell's functioning as Respondent's
training officerÐa nonpaid assignment of which he was
never relieved.The fourth memorandum, dated July 30, 1988, had to dowith the subject of monthly quizzes, discussed above.The last, dated February 9, 1989 (the day beforeO'Donnell's discharge), was signed by Kemper and notes
that, on two occasions in December 1988, O'Donnell did not
specify alternate airports and, on another occasion in Decem-
ber 1988, he did not list crew assignments on charter flights.
Denny testified that O'Donnell had continually violated this
type of paperwork requirement.Respondent also placed in evidence an analysis, done forthe period January 1986 to December 1986, of O'Donnell's
performance. His overall performance, as reported therein,
was said to represent a level of quality performance expected
of Respondent's employees.Lastly, Denny had cited, in a prehearing affidavit, thatO'Donnell had failed to follow flight procedures in 1984. At
the hearing, Denny's testimony indicates that O'Donnell's
failure to follow operational procedures then ``did not come
to light until after (O'Donnell's) termination went through.''There is no probative evidence that Respondent wouldhave discharged O'Donnell on February 10, 1989, even if he
had not engaged in activities protected by the Act. If any-
thing, the evidence Respondent presented demonstrated that,
prior to O'Donnell's participation in the protected activites,
Respondent tolerated several of his miscues and an incidentin which he openly said he would not complete assignedquizzes. Apparently, Respondent reconsidered those matters
after, and because, O'Donnell took the lead as the spokes-
person for the pilots.In any event, suffice it to note that the evidence profferedby Respondent is unpersuasive to establish that it would
have, absent O'Donnell's protected activities, discharged him
on February 10, 1989. While Respondent correctly argues
that the Board is not to substitute its judgment for that of
Respondent in matters of employee discipline, neither is the
Board to accept Respondent's assertions as matters of faith.There has to be some proof in support thereof and the evi-dence presented by Respondent falls far short.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act by having
discharged its employee, Frank X. O'Donnell, on February
10, 1989, because he, in concert with other employees, en-
gaged in activities protected by Section 7 of the Act.REMEDYHaving found that Respondent has engaged in an unfairlabor practice, I find it necessary to order Respondent to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.Respondent shall be ordered to offer Frank X. O'Donnellimmediate and full reinstatement to his former position of
employment or, if it no longer exists to a substantially equiv-
alent position of employment without prejudice to his senior-
ity and other rights and privileges and to make him whole
for any loss of pay or other benefits he may have suffered
by reason of its having unlawfully discharged him. Backpay
shall be computed in accordance with F.W. Woolworth Co
.,90 NLRB 289 (1950), with interest thereon in accordance
with New Horizons for the Retarded, 283 NLRB 1173(1987). Respondent shall also remove from its records any
reference to his unlawful discharge, provide him with written
notice of such removal, and inform him that his unlawful
discharge will not be used as a basis for future personnel ac-
tions concerning him. See Sterling Sugars, 261 NLRB 472(1982).Based on these findings of fact and conclusions of law andon the entire record, I issue the following recommended5ORDERThe Respondent, American Cyanamid Company, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging employees because they engage in activi-ties protected by the National Labor Relations Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 257AMERICAN CYANAMID CO.6If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Frank X. O'Donnell full and immediate reinstate-ment to his former position or, if it is no longer available,
to a substantially equivalent position.(b) Make him whole for any loss of earnings or benefitsthat he suffered as a result of his unlawful discharge, in the
manner set forth in the remedy section of this decision.(c) Remove from its files all references to the unlawfuldischarge of Frank X. O'Donnell and notify him in writing
that this has been done and that his unlawful discharge will
not be used against him in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its Teterboro, New Jersey facility copies of theattached notice marked ``Appendix.''6Copies of the notice,on forms provided by the Regional Director for Region 22,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
discharge any employee because of their ac-tivities protected by the National Labor Relations Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed by Section 7 of the Act.WEWILL
offer full reinstatement to Frank X. O'Donnelland WEWILL
make him whole with interest, for any loss ofearnings and other benefits he may have suffered because of
the discrimination against him.WEWILL
remove from our files any reference to his dis-charge and notify him in writing that this has been done and
that evidence of the unlawful discharge will not be used as
a basis for future personnel actions concerning him.AMERICANCYANAMIDCOMPANY